Exhibit 10.1



[LABSTYLE INNOVATIONS CORP]

 

October __, 2015

 

___________

___________

___________

 

Re: Warrant Replacement Agreement

 

 

Dear ___________

 


Reference is made to that certain Common Stock Purchase Warrant issued by
LabStyle Innovations Corp., a Delaware corporation (the "Company"), to
_______________. (the "Purchaser"), dated as of September 23, 2014 (the
"Warrant"), attached hereto as Exhibit A, pursuant to which the Company granted
the Purchaser a right to acquire up to an aggregate of ___________ shares of
common stock, par value $0.0001 per share, of the Company at a per share
exercise price of $0.0951 (subject to certain adjustments as provided in the
Warrant). The Warrant is one of a series of similar warrants issued by the
Company pursuant to that certain Securities Purchase Agreement dated September
23, 2014 by and among the Company and the purchasers identified therein (the
"Securities Purchase Agreement"). Capitalized terms not otherwise defined herein
shall have the meanings given to them in the Securities Purchase Agreement and
the Warrant.

 


This letter agreement (the "Agreement") is intended to document the agreement
and understanding with respect to the circumstances under which i) the Purchaser
shall surrender the Warrant for cancellation, and ii) the Company shall issue
the Purchaser a replacement warrant as set forth herein.

 


The Company and the Purchaser have agreed as follows:

 

1.Surrender of the Warrant. Within 14 days from the date of this Agreement, the
Purchaser shall surrender the Warrant for cancellation by delivery of the
original Warrant (or a lost warrant affidavit with customary indemnity) to the
Company at its office at 9 Halamish St., Caesarea 38900, Israel, Attention:
Chief Financial Officer, or to the Company’s counsel, Zysman, Aharoni, Gayer and
Sullivan & Worcester, LLP, 1633 Broadway, New York, NY 10019, Attention: Oded
Har-Even, Esq.

  

2.Issuance of Replacement Warrants. In connection with the surrender of the
Warrant by the Purchaser, as set forth herein, and in order to induce the
Purchaser to surrender the Warrant, upon delivery of the items pursuant to
Section 1 hereof, the Company shall issue the Purchaser a warrant to acquire up
to an aggregate of ___________ shares of Common Stock (____________ pre-reverse
split of September 2014), par value $0.0001 per share, of the Company at a per
share exercise price of $0. 4755 ($0. 0951 pre reverse split of September 2014),
(subject to certain adjustments) in the form attached hereto as Exhibit B (the
"Replacement Warrant").

 

3.Representations and Warranties of the Purchaser. The Purchaser shall be bound
by and observe all the provisions and conditions of the Securities Purchase
Agreement applicable to the Purchaser and hereby confirms the accuracy of the
representations and warranties of the Purchaser set forth in Section 3.2 of the
Securities Purchase Agreement in all material respects.

 



1 

 



 

4.Representations and Warranties of the Company. The Company hereby confirms the
accuracy of the representations and warranties of the Company set forth in
Section 3.1 of the Securities Purchase Agreement in all material respects except
as such representations and warranties may have been changed, supplemented or
amended by disclosure in SEC Reports filed subsequent to September 23, 2014.

 

5.Governing Law and Jurisdiction. This Agreement and the rights and obligations,
of the parties hereunder shall be construed, enforced and interpreted according
to the laws of the State of New York, without giving effect to its principles of
conflict or choice of laws. Each party agrees that all legal proceedings
concerning the interpretations and enforcement of this Agreement and the
transaction contemplated hereunder shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the adjudication of any dispute hereunder or
in connection herewith.

  

6.Miscellaneous. This Agreement represents the entire agreement between the
parties with respect to the subject matter hereof and may not be modified or
amended except by a written instrument duly executed by the parties. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and when a counterpart has been executed by
each of the parties hereto, all of the counterparts, when taken together, shall
constitute one and the same agreement. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

2 

 

  

 

Please execute this Agreement in the space provided below in order to evidence
your agreement with the terms hereof.

 


Sincerely,

LABSTYLE INNOVATIONS CORP.




 

By:_____________________
Name:
Title:





 

ACCEPTED AND AGREED:

PURCHASER:

 

_______________________________

 


By: _________________
Name: _______________
Title: _______________

Date: ________________

 

 

 

 

 

 

3 

 

 

 

 

EXHIBIT A

 

 

4 

 

  

EXHIBIT A

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE COMPANY TO
SUCH EFFECT.

 

 

 

Warrant No. 9/2014-_____ September 23, 2014

 

LABSTYLE INNOVATIONS CORP.

Common Stock Purchase Warrant

 

THIS CERTIFIES THAT, for value received, [ ] (the “Holder”), is entitled to
subscribe for and purchase, at the Exercise Price (as defined below), from
LabStyle Innovations Corp., a Delaware corporation (the “Company”), shares of
the Company’s common stock, par value $0.0001 (the “Common Stock”), at any time
prior to 5:00 p.m., New York time, on the September 23, 2018 (the “Warrant
Exercise Term”).

 

This Warrant is issued in accordance with, and subject to, the terms and
conditions described in the Securities Purchase Agreement, dated September 23,
2014, between the initial Holder and the Company (the “Purchase Agreement”)
entered into in connection with the private placement offering of the Company
(the “Offering”) described in the Purchase Agreement.

 

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

 

This Warrant is subject to the following terms and conditions:

 

1. Shares. The Holder has, subject to the terms set forth herein, the right to
purchase up to an aggregate of [50% coverage] shares of Common Stock (the
“Warrant Shares”) at a per share exercise price of $0.951, subject to adjustment
as provided for herein (the “Exercise Price”).

 

2. Exercise of Warrant.

 

(a) Exercise. This Warrant may be exercised by the Holder at any time prior to
the Warrant Exercise Term, in whole or in part, by delivering the notice of
exercise attached as Exhibit A hereto (the “Notice of Exercise”), duly executed
by the Holder to the Company at its principal office, or at such other office as
the Company may designate, accompanied by payment, by wire transfer of
immediately available funds to the order of the Company to an account designated
by the Company, of the amount obtained by multiplying the number of Warrant
Shares designated in the Notice of Exercise by the Exercise Price (the “Purchase
Price”). For purposes hereof, “Exercise Date” shall mean the date on which all
deliveries required to be made to the Company upon exercise of this Warrant
pursuant to this Section 2(a) shall have been made. The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder. No originals of the Notice of Exercise shall be required to be
delivered, nor shall any medallion guarantee (or any other type of guarantee or
notarization) of any Notice of Exercise shall be required.

 



5 

 

 

(b) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if and only if the Registration Statement (as defined in the
Registration Rights Agreement) covering the resale of all or any portion of the
Warrant Shares is not available for the resale of such Warrant Shares (such
unregistered portion of the Warrant Shares, the “Unavailable Warrant Shares”),
the Holder may, in its sole discretion, exercise this Warrant solely with
respect to the Unavailable Warrant Shares (it being acknowledged, for the
avoidance of doubt, that this Warrant may only be exercisable with respect to
registered Warrant Shares pursuant to Section 2(a) hereof) and, in lieu of
making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Aggregate Exercise Price for such Unavailable
Warrant Shares, elect instead to receive upon such exercise the "Net Number" of
shares of Common Stock determined according to the following formula (a
"Cashless Exercise"):



 

      X = Y  (A - B)                      A    



          with: X = the number of Warrant Shares to be issued to the Holder    
        Y = the number of Unavailable Warrant Shares with respect to which the
Warrant is being exercised             A = the fair value per share of Common
Stock on the date of exercise of this Warrant             B = the then-current
Exercise Price of the Warrant



  

Solely for the purposes of this paragraph, “fair value” per share of Common
Stock shall mean (A) the average of the closing sales prices on the Trading
Market for the twenty (20) trading days immediately preceding the date on which
the Notice of Exercise is deemed to have been sent to the Company, or (B) if the
Common Stock is not publicly traded as set forth above, as reasonably and in
good faith determined by the Board of Directors of the Company as of the date
which the Notice of Exercise is deemed to have been sent to the Company.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.

 

(c) Issuance of Certificates. As soon as practicable after the exercise of this
Warrant, in whole or in part, in accordance with Section 2(a) or 2(b) hereof
(and in no event later than two (2) Trading Days following the delivery of the
Notice of Exercise), the Company, at its expense, shall cause to be issued in
the name of and delivered to the Holder: (i) a certificate or certificates for
(or, if applicable, by delivery through the facilities of the Depository Trust
Company in electronic form of) the number of fully paid and non-assessable
Warrant Shares to which the Holder shall be entitled upon such exercise and, if
applicable, (ii) a new warrant of like tenor to purchase all of the Warrant
Shares that may be purchased pursuant to the portion, if any, of this Warrant
not exercised by the Holder. The Holder shall for all purposes hereof be deemed
to have become the Holder of record of such Warrant Shares on the date on which
the Notice of Exercise and payment of the Purchase Price in accordance with
Section 2(a) hereof were delivered and made, respectively, irrespective of the
date of delivery of such certificate or certificates, except that if the date of
such delivery, notice and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
record of such Warrant Shares at the close of business on the next succeeding
date on which the stock transfer books are open.

 



6 

 

 

(d) Company's Failure to Timely Deliver Securities. If (i) the Company shall
fail for any reason or for no reason to issue to the Holder on or prior to the
fifth (5th) Trading Day following the delivery of a Notice of Exercise (the
"Share Delivery Date"), a certificate for the number of shares of Common Stock
to which the Holder is entitled and (if such shares are registered for resale or
eligible for sale under Rule 144) register such shares of Common Stock on the
Company's share register or to credit the Holder's balance account with
Depository Trust Company (“DTC”) for such number of shares of Common Stock to
which the Holder is entitled upon the Holder's exercise of this Warrant or (II)
if the Registration Statement (as defined in the Registration Rights Agreement)
covering the resale of the Warrant Shares that are the subject of the Notice of
Exercise (the "Unavailable Warrant Shares") is not available for the resale of
such Unavailable Warrant Shares and the Company fails to promptly, but in no
event later than as required pursuant to the Registration Rights Agreement so
notify the Holder (the event described in the immediately foregoing clause (II)
is hereinafter referred as a "Notice Failure" and together with the event
described in clause (I) above, an "Exercise Failure"), then, in addition to all
other remedies available to the Holder, (X) the Company shall pay in cash to the
Holder on each day after the Share Delivery Date and during such Exercise
Failure an amount equal to 1.5% of the product of (A) the sum of the number of
shares of Common Stock not issued to the Holder on or prior to the Share
Delivery Date and to which the Holder is entitled and (B) the Closing Sale Price
of the Common Stock on the second (2nd) Trading Day immediately following the
date of delivery of the Notice of Exercise and (Y) the Holder, upon written
notice to the Company, may void its Notice of Exercise with respect to, and
retain or have returned, as the case may be, any portion of this Warrant that
has not been exercised pursuant to such Notice of Exercise; provided that the
voiding of a Notice of Exercise shall not affect the Company's obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 2(d) or otherwise. In addition to the foregoing, if on or prior
to the Share Delivery Date (I) the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company's share register or credit the Holder's balance account with DTC for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder's exercise hereunder or pursuant to the Company's obligation pursuant to
clause (ii) below or (II) a Notice Failure occurs, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a "Buy-In"), then the Company shall, within three
(3) Trading Days after the Holder's request and in the Holder's discretion,
either (i) pay cash to the Holder in an amount equal to the Holder's total
purchase price (including brokerage commissions and other reasonable and
customary out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such certificate (and to issue such shares of Common Stock) or credit
such Holder's balance account with DTC for such shares of Common Stock shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
such Holder's balance account with DTC and pay cash to the Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) the Closing Sale Price on the date
of exercise. Nothing shall limit the Holder's right to pursue any other remedies
available to it hereunder, at law or in equity, including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company's failure to timely deliver certificates representing shares of Common
Stock (or to electronically deliver such shares of Common Stock) upon the
exercise of this Warrant as required pursuant to the terms hereof.

 

(e) Taxes. The issuance of the Warrant Shares upon the exercise of this Warrant,
and the delivery of certificates or other instruments representing such Warrant
Shares, shall be made without charge to the Holder for any tax or other charge
of whatever nature in respect of such issuance and the Company shall bear any
such taxes in respect of such issuance.

 



7 

 

 

3. Adjustment of Exercise Price.

 

(a) Adjustment for Reclassification, Consolidation or Merger. If while this
Warrant, or any portion hereof, remains outstanding and unexpired there shall be
(i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, or a reverse merger in which the Company shall be the surviving entity
but the shares of the Company’s capital stock outstanding immediately prior to
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Warrant Shares deliverable upon exercise of this
Warrant would have been entitled to receive in such reorganization,
recapitalization, merger, consolidation, sale or transfer if this Warrant had
been exercised immediately prior to such reorganization, recapitalization,
merger, consolidation, sale or transfer, all subject to further adjustment as
provided in this Section 3. If the per share consideration payable to the Holder
for Warrant Shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Company’s Board of Directors. The foregoing
provisions of this paragraph shall similarly apply to successive
reorganizations, recapitalizations, mergers, consolidations, sales and transfers
and to the capital stock or securities of any other corporation that are at the
time receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 

(b) Adjustments for Split, Subdivision or Combination of Shares. If while this
Warrant, or any portion hereof, remains outstanding and unexpired the Company
shall subdivide (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, upon the effective date of such
subdivision, the Exercise Price in effect immediately prior to such subdivision
will be proportionately reduced and the number of shares of Common Stock subject
to acquisition upon exercise of the Warrant will be proportionately increased.
If the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, upon the effective date of such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionately increased and the number of shares of Common Stock
subject to acquisition upon exercise of the Warrant will be proportionately
decreased.

 

(c) Notice of Adjustments. Upon any adjustment of the Exercise Price and any
increase or decrease in the number of Warrant Shares purchasable upon the
exercise of this Warrant, then, and in each such case, the Company, within 15
days thereafter, shall give written notice thereof to the Holder at the address
of such Holder as shown on the books of the Company, which notice shall state
the Exercise Price as adjusted and, if applicable, the increased or decreased
number of Warrant Shares purchasable upon the exercise of this Warrant, setting
forth in reasonable detail the method of calculation of each.

 



8 

 

 

4. Participation Rights.

 

(a) Rights upon Distribution of Assets. Except with respect to such events in
which an adjustment to the Exercise Price has been made pursuant to Section 3
above, if the Company shall declare or make any dividend or other distribution
of its assets (or rights to acquire its assets) to holders of shares of Common
Stock, by way of return of capital or otherwise (including, without limitation,
any distribution of cash, stock or other securities, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a "Distribution"), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant immediately
before the date of which a record is taken for such Distribution, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the participation in such Distribution.

 

(b) Purchase Rights. In addition to any adjustments pursuant to Section 3 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property,
in each case pro rata to the record holders of any class of Common Stock (the
"Purchase Rights"), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights.

 

4. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered in accordance with Section
5.4 of the Purchase Agreement.

 

5. Legends. Unless the Warrant Shares are registered for resale with the
Commission, each certificate evidencing the Warrant Shares issued upon exercise
of this Warrant shall be stamped or imprinted with a legend required pursuant to
the Purchase Agreement.

 

6. Removal of Legend. Upon request of a holder of a certificate with the legends
required by Section 5 hereof, the Company shall issue to such holder a new
certificate therefor free of any transfer legend, if, with such request, the
Company shall have received an opinion of counsel satisfactory to the Company in
form and substance to the effect that any transfer by such holder of the Warrant
Shares evidenced by such certificate will not violate the Securities Act or any
applicable state securities laws.

 

7. Fractional Shares. No fractional Warrant Shares will be issued in connection
with any exercise hereunder. Instead, the Company shall round up, as nearly as
practicable to the nearest whole Share, the number of Warrant Shares to be
issued.

 

8. Rights of Stockholders. Except as expressly provided herein, the Holder, as
such, shall not be entitled to vote or be deemed the holder of the Warrant
Shares or any other securities of the Company that may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or otherwise until
this Warrant shall have been exercised and the Warrant Shares purchasable upon
the exercise hereof shall have been issued, as provided herein.

 

9. No Transfer. This Warrant shall be assignable and transferable, provided that
no such assignment and transfer shall be valid unless (a) the same shall be
valid under and undertaken in accordance with applicable law, rule or regulation
and (b) the provisions of Section 5.7 of the Purchase Agreement shall be adhered
to as a condition to such transfer or assignment.

 



9 

 

 

10. Miscellaneous.

 

(a) This Warrant and disputes arising hereunder shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules.

 

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

 

(c) The covenants of the respective parties contained herein shall survive the
execution and delivery of this Warrant.

 

(d) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company and of the Holder
and of the Warrant Shares issued or issuable upon the exercise hereof.

 

(e) This Warrant and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subject hereof.

 

(f) The Company shall not, by amendment of its Certificate of Incorporation or
Bylaws, or through any other means, directly or indirectly, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant and
shall at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder contained herein against impairment.

 

(g) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company, at its
expense, will execute and deliver to the Holder, in lieu thereof, a new Warrant
of like date and tenor.

 

(h) This Warrant and any provision hereof may be amended, waived or terminated
only by an instrument in writing signed by the Company and the Holder.

 

(i) The remedies provided in this Warrant shall be cumulative and in addition to
all other remedies available under this Warrant and the other Transaction
Documents, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the right of the
Holder to pursue actual damages for any failure by the Company to comply with
the terms of this Warrant. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the holder of
this Warrant shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 



10 

 

 

11. Certain Defined Terms.

 

(a) "Closing Sale Price" means, for any security as of any date, the last
closing trade price for such security on an Eligible Market that is the
principal market for such security, as reported by Bloomberg, or, if the
Eligible Market that is the principal market for such security begins to operate
on an extended hours basis and does not designate the closing trade price, then
the last trade price of such security prior to 4:00:00 p.m., New York Time, as
reported by Bloomberg, or, if the Eligible Market for such security is not the
principal securities exchange or trading market for such security, the last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last trade price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last trade price is reported
for such security by Bloomberg, the average of the ask prices of any market
makers for such security as reported in the OTC Link or "pink sheets" by OTC
Markets Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Required Holders. If
the Company and the Required Holders are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to Section
1(c). All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or other similar
transaction during the applicable calculation period.

 

(b) "Eligible Market" means the OTC Bulletin Board, OTCQX Market and/or OTCQB
Market operated by OTC Markets Group, Inc., the NYSE MKT LLC, The NASDAQ Global
Market, The NASDAQ Global Select Market, The NASDAQ Capital Market or The New
York Stock Exchange, Inc.

 

(c) "Required Holders" means the holders of Warrants issued pursuant to the
Purchase Agreement representing at least a majority of the shares of Common
Stock underlying such Warrants then outstanding.

 

(d) "Trading Day" means any day on which the Common Stock is traded on an
Eligible Market that is the principal market for such security; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 



  LABSTYLE INNOVATIONS CORP.                             By:         Name:      
Title:     



 

 

 

 

11 

 

Exhibit A

NOTICE OF EXERCISE

 

TO: LabStyle Innovations Corp., attention: President

 

The undersigned hereby elects to purchase the below referenced shares (the
“Warrant Shares”) of Common Stock of LabStyle Innovations Corp. (the “Company”)
pursuant to the terms of this Warrant, and tenders herewith payment of the
purchase price of such Warrant Shares in full. Payment of the purchase price is
being made by (check one):

 

____________ a cash exercise with respect to _________________ Warrant Shares;
or

____________ a "cashless exercise" with respect to _______________ Warrant
Shares (if permitted pursuant to Section 2(b) of the Warrant).

 

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

 

1.Name: __________________________________________________

2.Address: ________________________________________________

3.DWAC Instructions (if applicable): ___________________________________________

 

The undersigned hereby represents and warrants the following:

 

(a) It (i) has such knowledge and experience in financial and business affairs
that he/she/it is capable of evaluating the merits and risks involved in
purchasing the Warrant Shares, (ii) is able to bear the economic risks involved
in purchasing the Warrant Shares, and (iii) is an “accredited investor,” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended;

 

(b) In making the decision to purchase the Warrant Shares, it has relied solely
on independent investigations made by it and has had the opportunity to ask
questions of, and receive answers from, the Company concerning the Warrant
Shares, the financial condition, prospective business and operations of the
Company and has otherwise had an opportunity to obtain any additional
information, to the extent that the Company possess such information or could
acquire it without unreasonable effort or expense;

 

(c) Its overall commitment to investments that are not readily marketable is not
disproportionate to its net worth and income, and the purchase of the Warrant
Shares will not cause such overall commitment to become disproportionate; it can
afford to bear the loss of the purchase price of the Warrant Shares;

 

(d) It has no present need for liquidity in its investment in the Warrant
Shares; and

 

(e) It acknowledges that the transaction contemplated in connection with the
purchase of the Warrant Shares has not been reviewed or approved by the
Securities and Exchange Commission or by any administrative agency charged with
the administration of the securities laws of any state, and that no such agency
has passed on or made any recommendation or endorsement of any of the securities
contemplated hereby.

 

________________

(Signature and Date)

 



12 

